Exhibit 10.1


AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
 
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as
of March 10, 2012, by and among Asure Software, Inc., a Delaware corporation
(the "Company") and the undersigned buyers (each, a "Holder").


WHEREAS:
 
 
A.           On September 30, 2011, the Company and each of the Holders entered
into a Registration Rights Agreement (the “Original Agreement”) and the parties
wish to amend and restate the Original Agreement pursuant to the terms and
conditions set forth herein.
 
B.           In connection with the Securities Purchase Agreement by and between
the Company and Holder dated even date herewith (the "Investment Agreement"),
the Company has agreed, upon the terms and subject to the conditions set forth
in the Investment Agreement, to issue and sell to Holders convertible
subordinated promissory notes that are convertible into shares (the "Common
Shares") of the Company's common stock, par value $0.01 per share (the "Common
Stock"). It is understood and agreed that pursuant to the terms of the
Investment Agreement, each Holder at such Holder’s sole election and
determination has the ability to be a Non Early Electing Holder or an Early
Electing Holder.
 
B.           To induce the Holders to execute and deliver the Investment
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "1933 Act"), and
applicable state securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:
 
1. Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Investment Agreement.  As used in this
Agreement, the following terms shall have the following meanings:
 
a.  “1933 Act” means the Securities Act of 1933, as amended.
 
b. “1934 Act” means the Exchange Act of 1934, as amended.
 
c. "Business Day" means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.
 
d. “Closing" shall have the meaning ascribed to such term in the Investment
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
e. "Closing Date" means the date of the Closing.
 
f. “Early Electing Holder” means a Holder who elects to convert all Notes held
by such Holder pursuant to the Early Election.
 
g. “Early Election” means the conversion of a Note pursuant to Section 4(f) of
such Holder’s Note.
 
h. "Effective Date" means the date the Registration Statement is declared
effective by the SEC.
 
i. "Effectiveness Deadline" means the date that is twelve months following the
Closing Date, unless the Extension Condition is met, in which case such term
shall mean eighteen months following the Closing Date.
 
j. "Extension Condition" will be met if the average reported weekly trading
volume of Company’s Common Stock is at least seventy five thousand shares of
Common Stock during the four full calendar weeks immediately preceding the date
that is nine months following the Closing Date.  In the event that NASDAQ is not
open for trading for any weekday (or portion thereof) during any week(s) of such
measurement period, such week(s) trading volume will be grossed up to equitable
account for such shortened trading week. Solely by way of example, if during
week three of such measurement period, NASDAQ was open for trading for only four
days and 60,000 shares of Common Stock were traded, the weekly volume for such
week shall be grossed up to 60,000 + 15,000, or 75,000.
 
k. "Filing Deadline" means the date which is nine months following the Closing
Date; provided however, unless the Extension Condition is met, in which case
such term shall mean fifteen months following the Closing Date.
 
l. “Holder" means a Holder or any transferee or assignee thereof to whom a
Holder assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.
 
m. “Non Early Electing Holder” means a holder who is not an Early Electing
Holder.
 
n. "Notes" means the convertible secured promissory notes issued pursuant to the
Investment Agreement.
 
o. "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
p. "register," "registered," and "registration" refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.
 
 
2

--------------------------------------------------------------------------------

 
 
q. "Registrable Securities" means the Common Stock issuable pursuant to the
conversion of the Notes (as determined in the reasonable discretion of the Board
of the Company exercised in good faith at the time based on available facts and
circumstances).
 
r. "Registration Statement" means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
s. "Required Holders" means the holders of at least a majority of the
Registrable Securities.
 
t. "Required Registration Amount" means the sum of (i) the number of Common
Shares issued pursuant to the conversion of the Notes held by the applicable
Holders and (ii) the number of shares of Common Stock issuable pursuant to the
conversion of the then outstanding Notes held by the applicable Holders as of
the trading day immediately preceding the applicable date of determination.
 
u. "Rule 415" means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.
 
v. "SEC" means the United States Securities and Exchange Commission.
 
2. Registration.
 
a. Mandatory Registration; Additional Registrations.
 
(i) Non Early Electing Holders.   With respect to the Registrable Securities
held by each Non Early Electing Holder, the Company agrees, prior to the Filing
Deadline, to file with the SEC a Registration Statement under the Act covering
the resale of all of such Registrable Securities held by Non Early Electing
Holders.  The Registration Statement prepared pursuant hereto shall register for
resale at least the number of shares of Common Stock equal to the Required
Registration Amount determined as of the date the Registration Statement is
initially filed with the SEC.  The Company shall use its best efforts to have
the Registration Statement declared effective by the SEC as soon as practicable,
but in no event later than the Effectiveness Deadline.  By 9:30 am on the
Business Day following the Effective Date, the Company shall file with the SEC
in accordance with Rule 424 under the 1933 Act, the final prospectus to be used
in connection with sales pursuant to such Registration Statement.
 
(ii) Early Electing Holders.  With respect to the Registrable Securities held by
each Early Electing Holder, the Company agrees to file with the SEC a
Registration Statement under the Act covering the resale of all of such
Registrable Securities held by such Early Electing Holders prior to July 31,
2012. The Registration Statement prepared pursuant hereto shall register for
resale at least the number of shares of Common Stock equal to the Required
Registration Amount determined as of the date the Registration Statement is
initially filed with the SEC.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) Additional Registrations. The Company and Holder hereby acknowledge that
in accordance with Rule 415, the Company may not be allowed to register all of
the Registrable Securities in the Registration Statement. If this occurs, the
Company, upon Holder’s request, shall be required to file additional
Registration Statements to include any of the Registrable Securities that were
not registered in the Registration Statement, provided that such Registrable
Securities can be registered at such time to comply with Rule 415.  In addition,
if any of the Registrable Securities have not been registered in the
Registration Statement or additional Registration Statements, the Holder shall
be provided with notice of the filing of a Registration Statement ten (10) days
prior to such filing and given the opportunity to request the inclusion of any
Registrable Securities that have not previously been registered in a
Registration Statement, provided that such Registrable Securities can be
registered at such time to comply with Rule 415.  Notwithstanding the provisions
contained herein, the Company shall not be required to file a registration
statement pursuant to the terms of Section 2(a)(i) or 2(a)(ii) in the event that
as of the Effectiveness Deadline, all Registrable Securities could be sold
pursuant to Rule 144 or another similar exemption under the Securities Act is
available for the sale of all of such Holder’s shares during a three-month
period without registration.
 
b. Piggy Back Registration.  If at any time following the issuance of the
Closing Date there is not an effective registration statement covering all of
the Note Shares and the Company shall determine to prepare and file with the SEC
a registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to the Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
the Holder shall so request in writing, the Company shall use reasonable efforts
(subject to market conditions) in such registration statement all or any part of
the Note Shares Holder requests to be registered; provided that, the Company
shall not be required to register any Note Shares pursuant to this Section 2(b)
that are eligible for resale without restriction pursuant to Rule 144
promulgated under the Securities Act or that are the subject of a then effective
registration statement.  As a condition to registration pursuant to this Section
2(b), each Holder requesting such registration shall be required to enter into
an underwriting agreement in customary form with an underwriter or underwriters
selected by the Company, and then only in such quantity as the underwriters
determine in their reasonable discretion will not jeopardize the success of the
offering by the Company.  If the total amount of securities, including those
requested by stockholders to be included in such offering exceeds the amount of
securities sold other than by the Company that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities of the Holders, that the underwriters determine in their reasonable
discretion will not jeopardize the success of the offering.
 
 
4

--------------------------------------------------------------------------------

 
 
c. Allocation of Registrable Securities.  The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Holders according to the total amount of securities entitled to be included
therein owned by each Holder or in such other proportions as shall mutually be
agreed to by such Holders. In the event that any Holder sells or otherwise
transfers any of the Registrable Securities, each transferee shall be allocated
a pro rata portion of the then remaining number of Registrable Securities
included in such Registration Statement for such transferor.  In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required Holders
on the Closing Date.
 
d. Legal Counsel.  Subject to Section 5 hereof, the Required Holders shall have
the right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 ("Legal Counsel"), as designated by the Required
Holders.  The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company's obligations under this Agreement.
 
e. Ineligibility for Form S-3.  In the event that Form S-3 is not  available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
 
f. Sufficient Number of Shares Registered.  In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a)(i) or
2(a)(ii) is insufficient to cover all of the Registrable Securities required to
be covered by such Registration Statement or any Holder's allocated portion of
the Registrable Securities pursuant to Section 2(b), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
the Required Registration Amount as of the trading day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises.  The Company shall use its best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof.  For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed "insufficient to cover all of the Registrable Securities" if at any
time the number of shares of Common Stock available for resale under the
Registration Statement is less than the product determined by multiplying (i)
the Required Registration Amount as of such time by (ii) 0.90.  The calculation
set forth in the foregoing sentence shall be made without regard to any
limitations on the conversion of the Notes and such calculation shall assume
that the Notes are then convertible for shares of Common Stock at the then
prevailing Conversion Price (as defined in the Notes).
 
g. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
(i) Additional Interest. If a Registration Statement covering all of the Non
Early Electing Holders’ Registrable Securities required to be covered thereby
and required to be filed by the Company pursuant to this Agreement is (a) not
filed on or before the Filing Deadline other than due to the determination by
the underwriter not to file in its sole discretion based on adverse market
conditions (“Filing Failure”), or (b) not declared effective by the SEC on or
before the respective Effectiveness Deadline for any reason other than due to
the determination by the underwriter not to make the registration statement
effective in its sole discretion based on adverse market conditions (an
"Effectiveness Failure") then, the Notes shall be entitled to additional
interest as provided in the Notes as partial relief for the damages to any
holder by reason of any such delay in or reduction of its ability to sell the
underlying shares of Common Stock (which remedy shall not be exclusive of any
other remedies available at law or in equity).
 
(ii) Non Early Electing Holders. In addition to the penalties described in
Section 2(g)(i) above, upon either a Filing Failure or an Effectiveness Failure,
the Company shall pay to each Non Early Electing Holder, an amount in cash equal
to one half percent (.5%) of the aggregate Subscription Amount (as such term is
defined in the Investment Agreement) of such Non Early Electing Holder's
Registrable Securities included in such Registration Statement on the following
dates: (i) the day of a Filing Failure and on every thirtieth day (pro rated for
periods totaling less than thirty days) thereafter until such Filing Failure is
cured and (ii) the day of an Effectiveness Failure and on every thirtieth day
(pro rated for periods totaling less than thirty days) thereafter until such
Effectiveness Failure is cured.  For the avoidance of doubt the Non Early
Electing Holder shall not be entitled to any penalty amounts under Sections
2(g)(iii). Notwithstanding anything herein or in the Investment Agreement to the
contrary in no event shall the aggregate amount of penalty amounts paid by the
Company under this Section 2(g)(i) exceed, in the aggregate, with respect to any
particular Non Early Electing Holder ten percent (10%) of the aggregate Purchase
Price attributable to such Non Early Electing Holder.
 
(iii)  Early Electing Holders.  In the event that a Registration Statement
covering all of the Early Electing Holders’ Registrable Securities required to
be covered thereby and required to be filed by the Company pursuant to this
Agreement is: (a) not filed on or before July 31, 2012 other than due to the
determination by the underwriter not to file in its sole discretion based on
adverse market conditions, or (b) not declared effective by the SEC on or before
August 31, 2012 for any reason other than due to the determination by the
underwriter not to make the registration statement effective in its sole
discretion based on adverse market conditions (each an “EEH Failure”), then the
Company shall pay to each Early Electing Holder, an amount in cash equal to five
percent (5%) of the aggregate Subscription Amount of such Early Electing
Holder's Registrable Securities on the last day of each month following the
month in which such EECH Failure first occurred until such time as such EEH
Failure is cured.  For the avoidance of doubt the Early Electing Holder shall
not be entitled to: (i) duplicate cash amounts in any month as a result of the
occurrence of both EEH Failure events (under Sections 2(g)(iii)(a) and
2(g)(iii)(b)), (ii) any penalty amounts under Sections 2(g)(ii) or (ii) any
additional interest under the Note as described in Section 2(g)(i) (because the
Note shall have already been converted and terminated prior to the date of any
potential EEH Failure).   Notwithstanding anything herein or in the Investment
Agreement to the contrary in no event shall the aggregate amount of penalty
amounts paid by the Company under this Section 2(g)(iii) exceed, in the
aggregate, with respect to any particular Early Electing Holder thirty percent
(30%) of the aggregate Purchase Price attributable to such Early Electing
Holder.
 
 
6

--------------------------------------------------------------------------------

 
 
(iv) Maintenance Failure. If, on any day after the applicable, Effective Date,
sales of all of the Registrable Securities required to be included on such
Registration Statement that have not already been sold by Holders pursuant to
the Registration Statement cannot be made (other than during an Allowable Grace
Period (as defined in Section 3(r)) pursuant to such Registration Statement or
otherwise (including, without limitation, because of a failure to keep such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Registration Statement, to register a
sufficient number of shares of Common Stock or to maintain the listing of the
shares of Common Stock) (a "Maintenance Failure") then, as partial relief for
the damages to any holder by reason of any such delay in or reduction of its
ability to sell the underlying shares of Common Stock (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each Holder of Registrable Securities who has not already sold all
of its shares of Common Stock relating to such Registration Statement an amount
in cash equal to one-half of one percent (.5%) of the aggregate Subscription
Amount (as such term is defined in the Investment Agreement) of such Holder's
Registrable Securities included in such Registration Statement that have not
already been sold pursuant to the Registration Statement on the initial day of a
Maintenance Failure and on every thirtieth day (pro rated for periods totaling
less than thirty days) thereafter until such Maintenance Failure is cured.  The
payments to which a holder shall be entitled pursuant to this Section 2(f) are
referred to herein as "Registration Delay Payments."  In the event the Company
fails to make Registration Delay Payments in a timely manner, such Registration
Delay Payments shall bear interest at the rate of one and one-half percent
(1.5%) per month (prorated for partial months) until paid in
full.  Notwithstanding anything herein or in the Investment Agreement to the
contrary in no event shall the aggregate amount of Registration Delay Payments
exceed, in the aggregate, ten percent (10%) of the aggregate Purchase Price.
 
3. Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2, the Company will use its best efforts to effect
the registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:
 
a. The Company shall submit to the SEC, within two (2) Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request.  The Company shall
keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which the Holder may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act and is not otherwise prohibited by the SEC or any statute, rule,
regulation or other applicable law from selling any such Registrable Securities
pursuant to such Rule or (ii) the date on which the Holder shall have sold all
of the Registrable Securities covered by such Registration Statement (the
"Registration Period").  The Company shall use its best efforts to ensure that
each Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.
 
 
7

--------------------------------------------------------------------------------

 
 
b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.  In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the "1934 Act"), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.
 
c. The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, and Reports on Form 10-Q and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects.  The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably
withheld.  The Company shall furnish to Legal Counsel, without charge, (i)
copies of any correspondence from the SEC or the staff of the SEC to the Company
or its representatives relating to any Registration Statement, (ii) promptly
after the same is prepared and filed with the SEC, one copy of any Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by the
Holder, and all exhibits and (iii) upon the effectiveness of any Registration
Statement, one copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto.  The Company shall reasonably
cooperate with Legal Counsel in performing the Company's obligations pursuant to
this Section 3.
 
d. The Company shall furnish to the Holder, without charge,  (i) promptly after
the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Holder, all exhibits and each preliminary prospectus, (ii) upon
the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Holder may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as the Holder may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by the
Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
e. The Company shall use its best efforts to (i) register and qualify, unless an
exemption from registration and qualification applies, the resale by Holder of
the Registrable Securities covered by a Registration Statement under such other
securities or "blue sky" laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify Legal Counsel and Holder of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or "blue sky" laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.
 
f. The Company shall notify Legal Counsel and Holder in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and Holder (or such other number of copies as Legal
Counsel or Holder may reasonably request).  The Company shall also promptly
notify Legal Counsel and Holder in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and
Holder by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
g. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and Holder of the issuance of such order and the resolution
thereof or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.
 
 
9

--------------------------------------------------------------------------------

 
 
h. If the Holder is required under applicable securities laws to be described in
the Registration Statement as an underwriter, at the reasonable request of the
Holder, the Company shall furnish to Holder, on the date of the effectiveness of
the Registration Statement and thereafter from time to time on such dates as the
Holder may reasonably request (i) a letter, dated such date, from the Company's
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to the Holder, and (ii) an opinion,
dated as of such date, of counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the Holder.
 
i. If the Holder is required under applicable securities laws to be described in
the Registration Statement as an underwriter, then at the request of the Holder
in connection with such Holder’s due diligence requirements, the Company shall
make available for inspection by (i) the Holder, (ii) Legal Counsel and (iii)
one firm of accountants or other agents retained by the Holder (collectively,
the "Inspectors"), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the "Records"),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company's officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree to hold in strict confidence and shall not make any disclosure (except to
the Holder) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other agreement of which the Inspector
has knowledge.  The Holder agrees that it shall, upon learning that disclosure
of such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.  Nothing herein (or in any other confidentiality agreement between
the Company and the Holder) shall be deemed to limit the Holder’s ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.
 
j. The Company shall hold in confidence and not make any disclosure of
information concerning the Holder provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning the Holder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Holder and allow such Holder, at the Holder's expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.
 
 
10

--------------------------------------------------------------------------------

 
 
k. The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange.  The Company
shall pay all fees and expenses in connection with satisfying its obligation
under this Section 3(k).
 
l. The Company shall cooperate with the Holder and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Holders may reasonably
request and registered in such names as the Holders may request.
 
m. If requested by the Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as the Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Holder holding any Registrable
Securities.
 
n. The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.
 
o. The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the effective date of a Registration Statement.
 
 
11

--------------------------------------------------------------------------------

 
 
p. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.
 
q. Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Holders whose
Registrable Securities are included in such Registration Statement) confirmation
that such Registration Statement has been declared effective by the SEC in the
form attached hereto as Exhibit A.
 
r. Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a "Grace Period"); provided, that the Company
shall promptly (i) notify the Holder in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Holder) and the date on which the Grace Period will begin,
and (ii) notify the Holder in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed ninety (90)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of one hundred eighty (180) days and
the first day of any Grace Period must be at least two (2) trading days after
the last day of any prior Grace Period (each, an "Allowable Grace Period").  For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Holder receives the notice referred to
in clause (i) and shall end on and include the later of the date the Holder
receives the notice referred to in clause (ii) and the date referred to in such
notice.  The provisions of Section 3(g) hereof shall not be applicable during
the period of any Allowable Grace Period.  Upon expiration of the Grace Period,
the Company shall again be bound by the first sentence of Section 3(f) with
respect to the information giving rise thereto unless such material, non-public
information is no longer applicable.  Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of the Holder in accordance with the terms of the
Investment Agreement in connection with any sale of Registrable Securities with
respect to which the Holder has entered into a contract for sale, and delivered
a copy of the prospectus included as part of the applicable Registration
Statement (unless an exemption from such prospectus delivery requirements
exists), prior to the Holder's receipt of the notice of a Grace Period and for
which the Holder has not yet settled.
 
4. Obligations of the Holder.
 
a. At least five (5) Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify the Holder in writing of the
information the Company requires from such Holder if such Holder elects to have
any of such Holder's Registrable Securities included in such Registration
Statement.  It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Holder that such Holder shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.
 
 
12

--------------------------------------------------------------------------------

 
 
b. The Holder, by such Holder's acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Holder has notified the Company in writing of such
Holder's election to exclude all of such Holder's Registrable Securities from
such Registration Statement.
 
c. The Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Holder will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Holder's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required.  Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
the Holder in accordance with the terms of the Investment Agreement in
connection with any sale of Registrable Securities with respect to which the
Holder has entered into a contract for sale prior to the Holder's receipt of a
notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of 3(f) and for which the Holder has not yet
settled.
 
d. The Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
5. Expenses of Registration.
 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company and one counsel for the Holders (such fees and
disbursements of counsel for the Holders shall not exceed $10,000) shall be paid
by the Company.
 
6. Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
 
13

--------------------------------------------------------------------------------

 
 
a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Holder, the directors, officers,
managers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls the Holder within the meaning of the 1933 Act or
the 1934 Act (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys' fees, amounts paid in settlement or expenses, joint or several,
(collectively, "Claims") incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto ("Indemnified Damages"),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon:  (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations").  Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a):  shall not apply to a
Claim (a) arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by any
Holder expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto or the omission or
alleged omission in such written information to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
if such prospectus was timely made available by the Company pursuant to Section
3(d); (b) to the extent such Claim is based on a failure of the Holder to
deliver or to cause to be delivered the prospectus made available by the
Company, including a corrected prospectus, if such prospectus or corrected
prospectus was timely made available by the Company pursuant to Section 3(d);
(c) in which amounts are paid in settlement of any Claim and such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed; (d) in which a Holder fails to cease
all offers and sales of Registrable Securities in accordance with Section 4(c)
herein; and (e) arising out of or based upon a breach by any Holder of such
Holder’s obligations set forth herein.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Holders pursuant to Section 9.
 
 
14

--------------------------------------------------------------------------------

 
 
b. In connection with any Registration Statement in which the Holder is
participating, such Holder agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Holder expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Holder will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Holder, which consent shall not be
unreasonably withheld or delayed.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnified
Party and shall survive the transfer of the Registrable Securities by the
Holders pursuant to Section 9.
 
c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Holder. The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim or
litigation, and such settlement shall not include any admission as to fault on
the part of the Indemnified Party.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.
 
 
15

--------------------------------------------------------------------------------

 
 
d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
e. The indemnity agreements contained herein shall be in addition to  (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7. Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:  (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
 
8. Reports Under the 1934 Act.
 
With a view to making available to the Holder the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Holders to sell securities of the Company to
the public without registration ("Rule 144"), the Company agrees to:
 
a. make and keep public information available, as those terms are understood and
defined in Rule 144;
 
 
16

--------------------------------------------------------------------------------

 
 
b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and
 
c. furnish to the Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the 1933 Act and the
1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Holders to
sell such securities pursuant to Rule 144 without registration.
 
9. Assignment of Registration Rights.
 
The rights under this Agreement shall be automatically assignable by the Holder
to any transferee of all or any portion of such Holder's Registrable Securities
if:  (i) the Holder agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, contemporaneous with
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the 1933 Act
and applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Investment Agreement..
 
10. Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Holder and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
 
11. Miscellaneous.
 
a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities.
 
 
17

--------------------------------------------------------------------------------

 
 
b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered:  (i) upon receipt, when delivered personally,
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party), so long as such facsimile is followed by mail delivery of the same
information contained in such facsimile, or (iii) one Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses for such
communications shall be:
 
If to Company:


Asure Software, Inc.
110 Wild Basin Road
Austin, TX 78746
Attn: Chief Financial Officer
 
 


with a copy to:


Becker Legal Group, LLC
99 Madison Avenue, Fifth Floor
New York, NY  10016
Attn: David Becker, Esq.


If to a Holder, to its address and facsimile number set forth on the Schedule of
Holders attached hereto, with copies to such Holder's representatives as set
forth on the Schedule of Holders, or to such other address and/or facsimile
number and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, or (B)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, or receipt from a nationally recognized overnight delivery
service in accordance with clause (A) or (B) above, respectively.
 
c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
18

--------------------------------------------------------------------------------

 
 
e. This Agreement, the other Transaction Documents (as defined in the Investment
Agreement) and the instruments referenced herein and therein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof,
including without limitation the Original Agreement.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.
 
f. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.
 
g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j. All consents and other determinations required to be made by the Holder
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.
 
k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
 
19

--------------------------------------------------------------------------------

 
 
l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
m. The Company agrees that any document may be effectively served in connection
with any action, suit or proceeding in the United States by service on its
agent.  Holder consents and agrees that the Company may, in its reasonable
discretion, appoint a substitute agent for the receipt of service of process
located within the Untied States with notice to the Secretary of State of
Delaware, and that upon such appointment, the appointment of the then current
agent may be revoked.
 
n. Currency.  As used herein, "Dollar", "US Dollar" and "$" each mean the lawful
money of the United States.
 


 
Remainder of Page Intentionally Left Blank.
 
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
     
ASURE SOFTWARE, INC.
             
By:__________________________________
Name:  
Title:    
   







IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 



 
Holder:
                     
By:__________________________________
Name:  
Title:    
   





 
21

--------------------------------------------------------------------------------

 

